Name: 94/595/EC: Commission Decision of 27 July 1994 setting up a Joint Committee on Postal Services
 Type: Decision
 Subject Matter: communications;  EU institutions and European civil service;  economic conditions;  social framework;  organisation of work and working conditions;  parliamentary proceedings
 Date Published: 1994-08-31

 Avis juridique important|31994D059594/595/EC: Commission Decision of 27 July 1994 setting up a Joint Committee on Postal Services Official Journal L 225 , 31/08/1994 P. 0031 - 0033 Finnish special edition: Chapter 5 Volume 6 P. 0157 Swedish special edition: Chapter 5 Volume 6 P. 0157 COMMISSION DECISION of 27 July 1994 setting up a Joint Committee on Postal Services (94/595/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the Heads of State or of Government stated in their declaration of 21 October 1972 that the primary aim of economic expansion should be to enable disparties in living conditions to be reduced and that this aim should express itself in a better quality of life and a higher standard of living; Whereas, in this connection, they considered it indispensable that both employers and employees should be increasingly involved in the economic and social decisions of the Community; Whereas the Council, in its resolution of 21 January 1974 concerning a social action programme (1), named increased involvement of management and labour in the economic and social decisions of the Community as one of the priority measures to be taken; Whereas the European Parliament, in its resolution of 13 June 1972 (2), stated that the participation of employers and employees in the formulation of a Community social policy should be achieved during the first stage of economic and monetary union; Whereas the Economic and Social Committee, in its opinion of 24 November 1971, expressed a similar view; Whereas the Council stressed, in its conclusions of 22 June 1984 concerning a Community medium-term social action programme (3), that the European social dialogue must be strengthened and its procedures adapted in order to involve the social partners more effectively in the economic and social decisions of the Community; Whereas Article 118b of the Treaty states that the Commission is to endeavour to develop the dialogue between management and labour at European level which could, if the two sides consider it desirable, lead to relations based on agreement; Whereas point 12 of the Community Charter of the Fundamental Social Rights of Workers states that 'Employers or employers' organization, on the one hand, and workers' organizations, on the other, shall have the right to negotiate and conclude collective agreements under the conditions laid down by national legislation and practice. The dialogue between the two sides of industry at European level which must be developed, may, if the parties deem it desirable, result in contractual relations in particular at inter-occupational and sectoral level'; Whereas the situation in the various Member States clearly demonstrates the need for the two sides of the postal sector to participate actively in discussions concerning the improvement of living and working conditions in their sector; whereas a joint committee attached to the Commission is the most appropriate means of ensuring such participation by creating at Community level a representative forum for the socio-economic interests involved; Whereas the postal authorities of the Member States, the sector's operators and users and the Commission acknowledge the need for dialogue between employers and workers on the means of providing the Community with the efficient postal service it needs, HAS DECIDED AS FOLLOWS: Article 1 A Joint Committee on Postal Services (hereinafter referred to as 'the Committee') is hereby established. Article 2 The Committee shall, by delivering opinions, assist the Commission in the formulation and implementation of Community policy aimed at: - improving the economic amd competitive position of the Community's postal sector, - improving and harmonizing living and working conditions in the postal sector within the context of the relevant provisions of the Treaty. Article 3 1. In order to attain the objectives laid down in Article 2, the Committee shall: (a) issue opinions and submit reports to the Commission, either at the latter's request or on its own initiative; and (b) in respect of matters falling within the competence of the employers' and employees' associations listed in Article 4 (3): - promote dialogue and cooperation between these associations, - arrange for studies to be carried out, - participate in discussions and seminars. 2. The Committee shall ensure that all interested parties are informed of its activities. 3. Upon requesting an opinion or report from the Committee under the terms of point (a) of paragraph 1, the Commission may fix a time-limit within which the opinion or report shall be given. Article 4 1. The Committee shall consist of 54 members. 2. Membership of the Committee shall be allocated as follows: (a) 27 to employers' representatives; (b) 27 to employees' representatives. 3. The members of the Committee shall be appointed by the Commission as follows: (a) 48 on proposals from the following associations of employers and employees: - Postal, Telegraph and Telephone International (PTTI) and FÃ ©dÃ ©ration EuropÃ ©enne du Personnel des Services Publics as regards 24 members, - the competent authorities of Member States for the postal sector as regards 24 members. (b) 6, directly by the Commission, after condulting the associations referred to in point (a), from those associations of employers and employees which are the most representative, and, if appropriate, associations other than those referred to in (a). Article 5 1. An alternate shall be appointed for each member of the Committee under the same conditions as those laid down in Article 4 (3). 2. Without prejudice to the provisions of Article 9, an alternate shall not attend meetings of the Committee or a working group provided for in Article 9, or participate in its work, unless the member for whom he is the alternate is prevented from doing so. Article 6 1. Committee members and their alternates shall hold office for a term of four years; appointments shall be renewable. 2. Members and their alternates whose term of office has expired shall remain in office until they have been replaced or their term of office has been renewed. 3. A member's or an alternate's term of office shall cease before the expiry of the period of four years upon his resignation or death or if the association which proposed him requests his replacement. His successor shall be appointed for the remainder of the term of office in the manner prescribed in Article 4 (3). 4. There shall be no payment for duties performed. Article 7 1. The Committee shall, by a two-thirds majority of members present, elect from among its members a chairman and a vice-chairman who shall hold office for a term of two years. The chairman and vice-chairman shall be chosen alternately from amongst the two groups of associations listed in Article 4 (3). 2. (a) A chairman or vice-chairman whose term of office has expired shall remain in office until he has been replaced. (b) Should the chairman or vice-chairman cease to hold office before expiry of his term, he shall be replaced for the remainder of the term by a person appointed in the manner prescribed in paragraph 1 upon a proposal from the group to which his association belongs. Article 8 The Committee shall create a Bureau consisting, in addition to the chairman and vice-chairman, of two representatives selected by the employers' group and two representatives selected by the employees' group, to plan and coordinate its work. The Bureau may invite the rapporteurs of any working parties provided for in Article 9 to participate in these meetings. Article 9 The Committee may: (a) set up ad hoc or permanent working parties to facilitate its work. It may authorize a member to delegate another representative of his association, who shall be named, to take his place in a working party; such delegate shall enjoy the same rights at meetings of the working party as the member he replaces; (b) ask the Commission to appoint experts to assist it in specific tasks. The employers' and employees' groups may ask for the attendance at Committee meetings, as an expert, of any person who is specially qualified in any particular subject on the agenda. The expert shall be present only for the discussion of the particular subject for which his attendance is required. Article 10 The Committee shall be convened by its secretariat at the request of the Commission, the Bureau or a third of its members. In the last case it shall meet within a period of 30 days. Article 11 1. No opinion of the Committee shall be valid unless two-thirds of the members or their alternates are present. 2. The Committee shall submit its opinions or reports to the Commission. If an opinion or report is not unanimous, the Committee shall advise the Commission of the dissenting views expressed. Article 12 1. The Commission shall provide a secretariat for the Committee, the Bureau and the working parties. 2. The Commission shall ensure that representatives of appropriate seniority from its departments attend all the meetings of the Committee, the Bureau and the working parties. 3. If appropriate, a representative of the secretariat of each of the associations listed in point (a) of Article 4 (3) may attend the meetings of the Committee in the capacity of observer. 4. After hearing the Committee's views, the Commission may ask the other organizations than those mentioned in Article 4 (3) to participate as observers in the Committee's work. Article 13 If the Commission has informed the Committee that an opinion requested relates to a matter of a confidential nature, members of the Committee shall be bound, without prejudice to the provisions of Article 214 of the Treaty, not to disclose any information acquired at the meetings of the Committee, the working parties or the Bureau. Article 14 After hearing the Committee's views, the Commission may review this Decision in the light of experience gained. Article 15 This Decision shall enter into force on 27 July 1994. Done at Brussels, 27 July 1994. For the Commission Padraig FLYNN Member of the Commission (1) OJ No C 13, 12. 2. 1974, p. 1. (2) OJ No C 70, 1. 7. 1972, p. 11. (3) OJ No C 175, 4. 7. 1984, p. 1.